Citation Nr: 1000501	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the RO that, in 
pertinent part, granted service connection for hepatitis C 
and assigned a 0 percent (noncompensable) rating, effective 
April 18, 2006.

The Veteran's entitlement to a total disability rating based 
on individual unemployability (TDIU) was discontinued by a 
September 2006 rating decision, effective January 1, 2007.  
However, in April 2009, the RO restored the Veteran's 
entitlement to a TDIU award, as though the prior decision had 
not taken place.  That matter is no longer in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

The Veteran contends that his service-connected hepatitis C 
is more severe than currently rated, and warrants a higher 
initial disability rating.

The Veteran was last afforded a VA examination to evaluate 
the severity of his hepatitis C in November 2006.  His 
medical history at the time revealed no totally 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, or anorexia.  The Veteran then 
reported having a generalized vague abdominal pain, but no 
pain specifically in the right upper quadrant severe enough 
to require bed rest or treatment by a physician.  The 
November 2006 examiner indicated that the Veteran was 
undergoing no specific treatment for his chronic active 
hepatitis C and, therefore, had no medication side effects.  
Since then, VA treatment records from September 2007 reflect 
that the Veteran wanted to proceed with antiviral treatment.  
VA treatment records, dated in March 2009, reflect that the 
Veteran had been treated for hepatitis C, but it appears that 
the treatment was not completed.

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Arrangements should also be made to obtain additional VA 
treatment records for the Veteran, dated since September 
2009.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the Veteran, dated since September 
2009.

2.  Afford the Veteran an appropriate VA 
examination to determine the nature and 
severity of his service-connected 
hepatitis C.  All appropriate studies and 
tests should be conducted.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner, and the examination report 
should note review of the file.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency and degree, as 
appropriate) of manifestations of 
symptoms of fatigue, malaise, and 
anorexia.  The examiner should also 
specify whether the Veteran has 
experienced weight loss (and if so, 
whether it is minor or substantial), or 
other indications of malnutrition, and/or 
hepatomegaly related to hepatitis C.  

The examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of 
signs and symptoms severe enough to 
require bed rest and treatment by a 
physician), if any, with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
right quadrant pain; and the total 
duration in weeks of incapacitating 
episodes during the past 12-month period.

2.  After ensuring that the requested 
action is completed, the RO/AMC should 
re-adjudicate the claim on appeal-taking 
into consideration all applicable rating 
criteria and any staged ratings pursuant 
to Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If the benefits sought are 
not fully granted, the RO/AMC must 
furnish a supplemental statement of the 
case (SSOC) before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


